Case 4:20-cv-04151-RAL Document 31 Filed 04/12/21 Page 1 of 5 PageID #: 534




                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                    SOUTHERN DIVISION



 DANIEL JOSE GOMEZ,                                             4:20-CV-04151-RAL


                       Plaintiff,

                                                         ORDER DENYING PLAINTIFF'S
        vs.                                                MISCELLANEOUS MOTIONS


 MINNEHAHA COUNTY STATES
 ATTORNEYS OFFICE,

                       Defendant.



       Plaintiff Daniel Jose Gomez filed a pro se lawsuit under 42 U.S.C. § 1983. Doc. 1. This

Court granted Gomez leave to proeeed in forma pauperis. Doc. 8. This Court directed service of

Gomez's complaint on Defendant. Gomez now has several motions pending before this Court.

Docs. 16, 27, 28.

I.   Motion to Re-Open

       Gomez seeks to re-open a previous lawsuit, Gomez v. Davis et al.. 4:09-CV-04142-LLP,

under Federal Rule of Civil Procedure Rule 60(b). Doc. 27. Gomez claims his complaint in that

§ 1983 case filed in 2009 was dismissed prematurely. Doc. 27 at 1. Gomez's § 1983 lawsuit

was based on an alleged unconstitutional arrest.     Gomez v. Davis et al.. 4:09-CV-04142-

LLP, Doc. 32 at 2. The Court dismissed his complaint as premature under Heek v. Humphrey.

512 U.S.477(1994), because Gomez failed to show that a state or federal habeas petition

declared or reversed his underlying conviction as unconstitutional. Gomez v. Davis et al.. 4:09-
Case 4:20-cv-04151-RAL Document 31 Filed 04/12/21 Page 2 of 5 PageID #: 535




CV-04142-LLP, Doc. 32 at 2. Judgment was entered against Gomez on December 22, 2009.

Gomez.4:09-CV-04142-LLP, Doc. 33.

       Rule 60(b) authorizes a court to relieve a party from a final judgment under the following

circumstances:


       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in
       time to move for a new trial under Rule 59(b);(3)fraud(whether previously called
       Intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party;(4)
       thejudgment is void;(5)the judgment has been satisfied, released, or discharged;
       it is based on an earlier judgment that has been reversed or vacated; or applying it
       prospectively is no longer equitable; or(6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Gomez cites to Rule 60(b)(1), but does not offer any explanation as to

why he should be relieved from a final judgment based on excusable neglect.          Doc. 27.

After review of his motion, the only conceivable ground for relieffrom the final judgment is for

"any other reason that justifies relief." Fed. R. Civ. P. 60(b)(6). To obtain relief under Rule

60(b)(6), a party must show that "exceptional circumstances . .. denied the moving party a full

and fair opportunity to litigate his claim and have prevented the moving party from receiving

adequate redress." Harlev v. Zoesch. 413 F.3d 866, 871 (8th Cir. 2005)(citation omitted).

Gomez has made no such showing.

        Additionally, a Rule 60(b) motion "must be made within a reasonable time." Fed. R. Civ.

P. 60(c)(1). "What constitutes a reasonable time is dependent on the particular facts of the case

in question and is reviewed for abuse of discretion." Middleton v. McDonald. 388 F.3d 614, 617

(8th Cir. 2004)(cleaned up and citation omitted). The Eighth Circuit has found a three-year

delay in making a Rule 60(b) motion to be unreasonable. Id.: see also Nucor Corp. v. Neb. Pub.

Power Dist.. 999 F.2d 372, 374-75 (8th Cir. 1993)(holding that a three and one-half year delay

was unreasonable). Here, Gomez challenges a final judgment filed in 2009. He brings his
Case 4:20-cv-04151-RAL Document 31 Filed 04/12/21 Page 3 of 5 PageID #: 536




 motion over eleven years after the Judgment entered. Gomez's delay is unreasonable and his

 motion to re-open is denied.

II.   Motion in Limine


        Gomez moves to prohibit Defendant from introducing evidence of his prior criminal

 record. Doc. 28. At this time, Gomez's lawsuit is still in the discovery stage and his motion in

 limine is premature. If Gomez's lawsuit is scheduled for trial, he may raise this motion at that

time. Gomez's motion, Doc. 28, is denied at this time,

in.    Motion for Summary Judgment

        Gomez's motion for summary judgment. Doc. 16, is denied for the following reasons.

First, Gomez has not complied with Federal Rule of Civil Procedure 56(c). Rule 56(c) requires a

 moving party to support factual assertions by "citing to particular parts of materials in the record,

 including depositions, documents, electronically stored information, affidavits or declarations,

stipulations ..., admissions, interrogatory answers, or other materials." Fed. R. Civ. P.

56(c)(1)(A). The movant bears "the initial responsibility of informing the district court of the

 basis for its motion and identifying those portions of the record which show lack of a genuine

 issue." Hartnaeel v. Norman.953 F.2d 394, 395 (8th Cir. 1992). Here, Gomez does not support

 his factual assertions by citing to materials in the record, and thus failed to identify portions of

the record that lack a genuine issue.       Doc. 20.

        Second, Gomez has not complied with this Court's Civil Local Rules. "The application

of local rules is a matter peculiarly within the district court's province." Chrvsler Credit Corp. v.

 Cathev. 977 F.2d 447,449(8th Cir. 1992)(cleaned up and citation omitted); Reasonover v. St.

 Louis Cntv.. 447 F.3d 569, 579 (8th Cir. 2006)("District courts have broad discretion to ...

 enforce local rules."). Although pro se pleadings are to be construed liberally, pro se litigants are
Case 4:20-cv-04151-RAL Document 31 Filed 04/12/21 Page 4 of 5 PageID #: 537




not excused from compliance with procedural and local rules. Zieeler v. Norton. No. Civ. 04-

4098, 2006 WL 571866, at *1 (D.S.D. Mar. 6, 2006). Local Rule 56.1(A) states that a motion

for summary judgment"must be accompanied by a separate, short, and concise statement of

material facts as to which the moving party contends there is no genuine issue to be tried. Each

material fact must be presented in a separate numbered statement with an appropriate citation to

the record in the case." D.S.D. Civ. LR 56.1(A). Here, Gomez filed a separate and concise

statement of material facts, Doc. 20, but his facts do not cite to the record. He merely restates

factual allegations made in his complaint.

        Finally, Gomez's motion for summary judgment is premature. "The general rule is that

summary judgment is appropriate 'only after the nonmovant has had time for discovery.'"

Jackson v. Riebold. 815 F.3d 1114, 1121 (8th Cir. 2016) Cquoting Toben v. Brideestone Retail

Operations. LLC. 751 F.3d 888, 894(8th Cir. 2014)). Here, Defendant filed an answer on

December 31, 2020. Doc. 12. Four days after Defendant filed an answer, Gomez filed a motion

for summary judgment prior to any realistic opportunity for discovery. Doc. 16. For the reasons

stated above, Gomez's motion for summary judgment. Doc. 16, is denied.

IV. Order


        Accordingly, it is

        ORDERED that Gomez's motion to re-open. Doc. 27, is denied. If is further

        ORDERED that Gomez's motion in limine. Doc. 28, is denied at this time, but may be

refiled if and when a trial date is set. It is finally

        ORDERED that Gomez's motion for summary judgment, Doc. 16, is denied at this time.
Case 4:20-cv-04151-RAL Document 31 Filed 04/12/21 Page 5 of 5 PageID #: 538




      DATED April 13 ,2021.

                                  BY THE COURT:




                                  ROBERTO A. LANGE
                                  CHIEF JUDGE
